Citation Nr: 1716069	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-53 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the decision to deny service connection for epilepsy, grand mal and petit mal, in a July 16, 1954 rating decision was clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for epilepsy, grand mal and petit mal assigning an initial 10 percent disability rating effective April 1, 2013.  Later that month, the Veteran's attorney requested an effective date earlier than April 1, 2013 for the award of service connection for epilepsy, grand mal and petit mal, based on CUE in a July 16, 1954 rating decision.    

Also in October 2016, the Veteran's attorney entered a notice of disagreement (NOD) with the Agency of Original Jurisdiction (AOJ)  regarding the disability rating assigned for the Veteran's epilepsy.  Specifically, the Veteran's attorney requested a higher rating for the now service-connected epilepsy, arguing that the Veteran had symptoms, including seizures, sufficient to warrant a higher rating of the Veteran's service-connected epilepsy.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing this claim.  Accordingly, the Board declines to exercise jurisdiction over the increased rating claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1.  A July 16, 1954 rating decision denied service connection for epilepsy, grand mal and petit mal, based on findings that epilepsy existed prior to service and was not aggravated during service.  The Veteran did not appeal this decision within one year of its issuance, and new and material evidence was not received within that year.

2.  The July 16, 1954 RO decision was supported by the evidence then of record, and it considered the correct law and evidence as they then existed and was not the product of an undebatable error.


CONCLUSIONS OF LAW

1.  The July 1954 RO decision that denied service connection for epilepsy, grand mal and petit mal, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  There was no CUE in the July 1954 decision to deny service connection epilepsy, grand mal and petit mal.  38 U.S.C. § 1159 (West 1947); 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.63, 3.77 (1949); 38 C.F.R. §§ 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's duties to notify and assist do not apply to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.

I.  Factual Background 

Historically, the Veteran's July 1953 enlistment examination is negative for epilepsy or any history of such disorder.  The Veteran was first seen for "black-out spells" in November 1953 and, at that time, reported a history of such spells beginning four to five years earlier.  In December 1953 he was diagnosed with epilepsy, grand mal and petit mal, and subsequently received a medical discharge due to his epilepsy.  Numerous medical entries in the next several months show that the Veteran was followed for his seizures.  

A March 1954 medical board report provided an analysis reporting that the Veteran had been seen in psychiatric consultation because of epileptiform episodes that had been present since age fourteen.  The Veteran was then transformed to the U.S. Naval Hospital at Camp Pendleton.  His history of symptomatology was obtained, and he underwent physical and neurological examinations, including all indicated laboratory work and x-rays of the skull.  An electro-encephalogram was performed twice and was grossly abnormal and compatible with the diagnosis of epilepsy.  The past history provided by the Veteran was considered reliable.  Following evaluation of the Veteran lasting from December 1953 to March 1954, the medical board concluded that the diagnosis of epilepsy was correct, it did not exist prior to enlistment, and it was not aggravated by service conditions.

The Veteran submitted an initial claim for service connection for epilepsy in June 1954.  In July 1954, the RO denied service connection for epilepsy, grand mal and petit mal essentially based on findings that epilepsy existed prior to service and was not aggravated during service.  Significantly, the July 1954 rating decision was signed by three different rating specialists, one of which was a medical doctor.  The Veteran did not express disagreement with this decision, and it became final.

In September 1958, the Veteran requested to reopen his claim.  In October 1958, the RO confirmed and continued the prior denial finding that the present evidence did not establish service connection for epilepsy.  The Veteran did not express disagreement with this decision and it became final.  In October 1981, the Veteran requested to reopen his claim.  In connection with this claim, the Veteran submitted statements from himself and several family members refuting a pre-service history of seizures.  In March 1982, the RO continued the previous denial of service connection for epilepsy because new and material evidence had not been submitted for establishing service connection by way of incurrence or aggravation.  The Veteran disagreed with this decision and a statement of the case was furnished in March 1983.  The Veteran did not submit a VA Form 9 and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In April 2013, the Veteran again requested to reopen his claim.  In connection with this claim, the Veteran submitted a September 2014 opinion from a private nurse that supported his claim.  Subsequently, a VA medical opinion was obtained in August 2016.  On the basis of that opinion concluding that epilepsy did not clearly and unmistakably pre-exist the Veteran's service, service connection for epilepsy, grand mal and petit mal was granted by rating decision dated in October 2016, and the Veteran appealed from that decision.

II.  Analysis

A claim of CUE is a collateral attack on a final decision by an RO or the Board. Each theory of CUE is a separate claim.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The claimant must provide some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

To establish CUE in a final decision of an RO, a claimant must show that (1) either the correct facts known at the time were not before the adjudicator, or that the law then in effect was incorrectly applied, and (2) had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 246   (1994).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  Fugo, 6 Vet. App. at 44.  Nor does CUE include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99   (Fed. Cir. 2005); 38 C.F.R. § 20.1403 (e) (2016).  Moreover, the failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different" had it been addressed.  Fugo, supra. 

In a September 2014 statement, the Veteran's attorney alleged CUE in the July 16, 1954 rating decision.  She argued that the Veteran was entitled to the presumption of soundness at the time of the 1954 rating decision and that the evidence in 1954 was insufficient to meet VA's very high rebuttal burden as there was no definitive medical evidence of epilepsy existing prior to the Veteran's service.  She further argued, even if the Veteran's epilepsy pre-existed his service, there was no medical evidence that the epilepsy was not aggravated by the Veteran's service.  

The VA regulatory provision applicable to the instant case at the time of the July 16, 1954 rating decision that denied service connection for epilepsy provided:
      
(b) [E]very person employed in active service shall be taken to have been in sound condition when examined, accepted[,] and enrolled for service except as to defects, infirmities[,] or disorders noted at the time of the examination, acceptance[,] and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service. 38 C.F.R. § 3.63(b) (1949); see also 38 C.F.R. § 3.304(b) (2016).   

Because there was no notation of a seizure disorder at the time of the Veteran's entry into service, the Veteran was entitled to the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  Therefore, in July 1954, in order to properly rebut the presumption of soundness, VA had the burden of demonstrating by clear and unmistakable evidence that the Veteran's epilepsy existed prior to acceptance and enrollment and was not aggravated by such service.  See Junstrom v. Brown, 6 Vet.App. 264, 266 (1994); Kinnaman v. Principi, 4 Vet.App. 20, 27 (1993); 38 C.F.R. § 3.63(b) (1949).  At the time of the July 16, 1954 decision, and now, clear and unmistakable evidence was defined as "evidence which makes it obvious or manifest that the injury or disease under consideration existed prior to acceptance and enrollment for service."  38 C.F.R. § 3.63(d) (1949); 38 C.F.R. § 3.304(b) (2007) (parenthetically defining "clear and unmistakable evidence" as "obvious or manifest"); see Vanerson v. West, 12 Vet.App. 254, 258 (1999) (citing Russell, supra) (holding that evidence is clear and unmistakable when it "cannot be misinterpreted and misunderstood, i.e., it is undebatable").  The question of whether the evidence before the RO in July 1954 was sufficient to rebut the presumption of soundness is a question of law.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).

In its determination that the Veteran's epilepsy preexisted service and had not been aggravated therein, the RO in the 1954 rating decision noted the Veteran's in-service history of pre-service "black-out spells" of four years' duration.  The RO also noted that, when the Veteran was about twelve years old, he was hospitalized for three months for poliomyelitis with paralysis in both legs and pain on movement.  The RO noted a pre-service head injury at ten years of age.  Beginning in service, the Veteran experienced one spell per month, when he would suddenly lose consciousness, without aura, except for rare preceding blindness.  He was observed in one grand mal convulsion and was diagnosed with epilepsy, grand mal and petit mal.  The RO indicated that increased activity or hard work had accelerated the Veteran's seizures but that this was in the nature of an acute reaction and did not produce a permanent aggravation and that the Veteran's medication soon controlled the seizures.  The RO concluded that aggravation of a compensable nature was not shown.  

In the September 2014 CUE claim, the Veteran's attorney asserted that the RO incorrectly found that his epilepsy was preexisting because there simply was no evidence suggesting this, much less definitively (i.e., clearly and unmistakably) indicating as much. Thus, she is claiming an error of fact and an error with regard to applying the facts to the law.  The Veteran's attorney points to the fact that there were no relevant abnormalities noted during the Veteran's entrance examination, hence, that there is a presumption of soundness.  

In this case, at the time of the 1954 rating decision, there was significant evidence suggesting that the Veteran had symptoms of epilepsy prior to his induction into the military.  As previously reported, the Veteran's service treatment records show that he reported "black-out spells" prior to beginning his service.  Significantly, the Veteran was competent to report his pre-service seizures manifestations during service.  Pursuant to 38 C.F.R. § 4.121, while awarding a rating (service connection) for epilepsy requires physician witness or verification, the frequency of such seizures can be determined using competent, consistent lay testimony.  Therefore, lay testimony of epilepsy symptoms has been recognized by the regulations as being competent.

While the Veteran subsequently contested a pre-service history of "black-out spells" in January 1982 statements from him and others, such statements were not of record at the time of the July 16, 1954 rating decision and are therefore irrelevant to this determination.  As stated above, the only evidence relevant to determining whether there was CUE in the July 1954 rating decision is the evidence of record at the time of that decision.

Although there may have been nothing reported or otherwise noted of significance during his entrance examination, the presumption of soundness is not absolute (irrefutable).  The evidence of record at the time of the July 1954 rating decision consisted of the service treatment records, including the medical board report.  This evidence overwhelmingly supported a conclusion that the Veteran's seizure disorder existed prior to service and was not aggravated during service.  In other words, the issue of whether his epilepsy pre-existed his service certainly is not "undebatable."  Based on the evidence available in July 1954, the RO had reasonable or rational grounds for concluding the disease did predate the Veteran's service.

Moreover, in finding that the epilepsy had existed prior to service, the July 16, 1954 rating decision implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  And although it was noted that the increased activity or hard work during the Veteran's service had "accelerated" the Veteran's seizures, this was in the nature of an acute reaction and did not produce a permanent aggravation and that the Veteran's medication soon controlled the seizures.  The RO concluded that aggravation of a compensable nature was not shown.  This was consistent with the conclusions contained in the medical board report.  A pre-existing disability will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence usually is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) and (b).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is actually worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Here, as discussed, in July 1954, the record contained evidence that, while the increased activity or hard work during the Veteran's service had "accelerated" the Veteran's seizures, this was in the nature of an acute reaction and did not produce a permanent aggravation and that the Veteran's medication soon controlled the seizures.  The RO concluded that aggravation of a compensable nature was not shown.  This conclusion was consistent with the evidence then of record, particularly to include the medical board report.  Therefore, the attorney's disagreement with this determination would amount to no more than a disagreement with how the facts were weighed or evaluated.  A disagreement with how the facts are weighed or evaluated can never constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The Board realizes that service connection eventually was granted for epilepsy, but in considering this CUE motion, the Board is constrained to considering only the evidence of record and law existing at the time of the July 16, 1954 decision.  In addition, it is clear that the recent grant of service connection was based upon evidence that was added after the July 1954 rating decision.  As noted, this evidence is irrelevant to this CUE claim.

With regard to the Veteran's argument that the March 1954 medical board report is a "bare conclusion," a review of it clearly shows that it is not.  Certainly it appears that it was based in part on the Veteran's report of lay history; however, it is an extensive analysis of the Veteran's history and then-present health condition.  It is not merely a recitation of the Veteran's history.  The medical board report, as stated above, is based upon several months of medical evaluation of the Veteran as well as reasoned conclusions with regard to his history.  There is nothing in the report to suggest it was a bare conclusion based only upon the Veteran's report of symptom history, as is alleged by the Veteran's attorney.  The medical board report was thorough, extensive, reasoned, and based on more than the Veteran's lay statements.  

To the attorney's contention that Horn v. Shinseki, 25 Vet. App. 231, 241 (2012) concludes that medical board reports are a bare conclusion, this case is clearly distinguishable.  In Horn, the medical board report contained only an unexplained "X" in a box on a form that the disability pre-existed service.  In this case, the medical board report is much more than an unexplained "X" in a box and contains extensive analysis of lay and medical evidence, as is detailed above.  As such, the holding in Horn is distinguishable not applicable to the facts of the Veteran's appeal.

With regard to the attorney's argument that there is no evidence "sufficient" to meet the burden of CUE in 1954, the Board finds that the use of the word "sufficient," constitutes weighing of the evidence.  As noted above, a disagreement as to weighing of the evidence is not a proper basis of CUE.  Furthermore, while not raised by the Veteran or his attorney, the Board notes that the Veteran indicated on his June 1954 claim for benefits that his epilepsy began in October 1953.  To the extent that this contradicts any statements he made to medical providers during service, determining which statement is more reliable constitutes weighing of the evidence and cannot be CUE.

Regarding the attorney's argument that the lay history of preservice symptoms cannot constitute CUE, the Board reiterates that the Veteran's reported history of symptomatology is not the only evidence of record prior to July 1954 that the Veteran's epilepsy pre-existed his service.  The March 1954 medical board report took the Veteran's competent and credible statements and, along with all other evidence, concluded the seizure disorder pre-existed service.  As such, in contrast to the contentions of the Veteran's attorney, the Veteran's lay history of pre-service seizures is not the only evidence of a pre-existing condition.  The medical board report is not a lay statement or merely a recitation of a lay statement, as it is also based upon several months of evaluation in a hospital setting and patient- and disease-specific analysis.

With regard to the Veteran's contention that VA had an obligation to obtain a medical opinion at the time of the July 1954 rating decision, the Board concludes that any error in the duty to assist does not constitute CUE.  Allegations that VA failed in its duty to assist also do not constitute CUE.  38 C.F.R. § 20.1403 (d); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  It is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  In other words, any breach by VA of its duty to assist, such as by failing to provide an opinion, cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Nevertheless, the Board points out that the medical board report is a medical opinion and that a medical rater was one of three panel members that signed the rating decision.

Finally, the attorney argues that it is irrelevant that there was a medical rater that signed the rating decision because there is no rationale.  As indicated above, any allegation on the part of the Veteran's attorney that VA should have obtained a medical opinion and did not is a disagreement with regard to VA's duty to assist and does not constitute CUE.  Furthermore, any argument that the rating decision does not contain a rationale for its conclusion is contradicted by the language of the rating decision analysis.  Furthermore, the reasons and bases requirement for rating decisions post-dated the 1954 decision by decades.  At the time of this decision, the RO was under no obligation to explain its reasoning in its decision.  Nevertheless, while the attorney argues that the medical rater's opinion/signature is irrelevant, the medical board report was pertinent evidence in 1954 and, as concluded above, is not a bare conclusion.

The evidence does not show that the correct facts were not before the RO at the time of the July 16, 1954 decision, that the law was incorrectly applied, or that any undebatable error was committed so that reasonable minds could not differ that the July 16, 1954 decision was fatally flawed.  Accordingly, the request for revision of the July 16, 1954 rating decision based on CUE is denied.


ORDER

The decision to deny service connection for epilepsy, grand mal and petit mal, in a July 16, 1954 rating decision was not the result of CUE.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


